   8:20-cv-00036-BCB-CRZ Doc # 52 Filed: 10/27/20 Page 1 of 1 - Page ID # 623




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

TIMOTHY L. ASHFORD, and TIMOTHY L.
ASHFORD, PC LLO,
                                                                           8:20CV36
                         Plaintiffs,

         vs.                                                               ORDER
DOUGLAS COUNTY, JOHN DOES, 1-100,
and JANE DOES, 1-100,

                         Defendants.

         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in which
his impartiality might reasonably be questioned.”            Upon review of the docket in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.



         Dated this 27th day of October, 2020.


                                                       BY THE COURT:



                                                       United States Magistrate Judge
